                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MARTA JO HIESHETTER,

                     Plaintiff,                   Case No. 1:19-cv-725

v.                                                Hon. Paul L. Maloney

BRITTIAN AMANN, et al.,

                     Defendants.
                                   /


                                       JUDGMENT


       The Court has dismissed all pending claims. As required by Rule 58 of the Federal Rules

of Civil Procedure, JUDGMENT ENTERS.

       THIS ACTION IS TERMINATED

       IT IS SO ORDERED.

Date: January 22, 2020                     /s/ Paul L. Maloney
                                           Paul L. Maloney
                                           United States District Judge
